DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 11/15/20.  These drawings are accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura et al. (JP-63240038A) (hereafter Okamura).
With respect to claim 1, Okamura teaches a wire clamping system for a fully automatic wire bonding machine (title; figures; and machine translation), comprising: a base (10); a wire clamping support (25 or 26) at an end of the base (figures 1 and 4; and machine translation); a wire clamping assembly (8 or 24) configured for clamping a metal wire and pivotally connected to the wire clamping support (figures 1 and 4; and machine translation); a capillary (6) capable of cutting off or thinning the metal wire; a driving mechanism (13/14/27) configured for driving the wire clamping assembly to rotate independently (machine translation), the wire clamping assembly comprises a wire clamping and loosening element (8) arranged opposite to the 
With respect to claim 2, Okamura teaches wherein the wire clamping assembly comprises a wire clamping main body (24) and a connecting plate (26 or 27) connected to the wire clamping main body, and the wire clamping and loosening element (8) is located at one end of the wire clamping main body (figures 1 and 4; and machine translation). 
With respect to claim 12, Okamura teaches wherein the wire clamping assembly is pivotally connected to the wire clamping support with a pivot point (25) (figures 1 and 4; and machine translation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura.
.

Allowable Subject Matter
Claims 3-5, 7-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/KILEY S STONER/            Primary Examiner, Art Unit 1735